DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a processing module receiving the setting change request packet from software operating over the container and inserting the identification information of the communication module (virtual NIC) that is attached to the container into the packet so that the relationship can be compared to between the virtual NIC and OS, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As shown, in Figure 4, The entity which stores the information about virtual NIC identifiers and OS Identifiers is does not directly receive the settings change packet.  Instead, the packet goes through virtual NIC 224 through processing module 400.  It is processing module 400 that inserts the identifier of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In the first limitation of claims 1 and 15 a setting change request packet is received.  In the second limitation of claims 1 and 15, the claims state that “one of communication modules” has received the setting change packet.  It is not clear what the relationship is between the entity or medium performing the claim limitations is and the communication modules.  It is not clear whether there are two separate receptions of the setting change packet or if the applicant is trying to refer to the same reception.
Claims 1 and 15 recite the limitation "the received setting change packet" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the 
Claims 1 and 15 recite the limitation "the communication modules in the OSs" in the third limitations.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not define that the communication modules are in the Oss.  This limitation appears to contradict what is claimed in the first two limitations because the first packet states the packet is from one of the OSs and the second limitation states that the packet is received by a communication module so the communication module and OS appear to be different entities.  It is not clear how the communication module can be “in” the OS when the previous two limitations imply it is not.
Claims 1 and 15 recite the limitation "the OSs" in the third limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation only establishes “one of” OSs.  
Claim 2 recites the limitation "the setting change request packet".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the applicant is referring to the setting change request packet in the first limitation or second limitation of claim 1 or whether they are somehow the same.
Claim 3 recites the limitation "the communication module for the container".  There is insufficient antecedent basis for this limitation in the claim.  The claim previously mentions a communication module for coupling but does not define a communication module “for the container” so it is not clear what the communication module for coupling is being coupled to.  If the container has a separate communication module it should be defined by the claim.
Claim 6 recites the limitation "an option header of the change request packet" in the final limitation of claim 6.  There is insufficient antecedent basis for this limitation in the claim.  If the processing module is writing the identification of the communication module to the communication 
Claim 8 recites the limitation "the OS of the computer".  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 previously specifies that the computer is arranged for each of multiple OSs so it is not clear which OS the applicant is referring to.
Claim 8 recites the limitation "the received setting change packet" in the second limitation of the computer executing processing.  There is insufficient antecedent basis for this limitation in the claim.  As pointed out, claim 1 already defines receiving a setting change packet in different contexts so it is not clear what the applicant is actually referring to.
Claim 8 recites the limitation "the communication modules in the OS of the computer" in the final limitation of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not defined multiple communication modules for a single OS of a computer.
Claim 10 recites the limitation "the setting change request packet... from the software".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the applicant is referring to the packet received from software in claim 1 or claim 8 or if they are supposed to be the same.
Claim 11 recites the limitation "the time period from last reception of the setting change packet".  There is insufficient antecedent basis for this limitation in the claim.  The applicant’s claims do not establish any particular timing for operation of the invention.


Allowable Subject Matter
The applicant’s disclosed invention would be allowable over the prior art.  The prior art was not found to teach or suggest the manner in which the applicant has disclosed determining an OS in which a container is operating based on identification information acquired from a communication module that 
The Examiner has evaluated the European search report submitted in the IDS from 6/10/2021 and does not see the relevance of the documents cited.  The references cited as X references do not cover similar technology and the European examiner has cited the entirety of each document making their analysis useless because it is not possible to determine what part of the document they found relevant.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442